                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-06518-CBM (MAA)                                           Date: June 11, 2019
Title       Roderick Washington v. Karen Cornstock et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

        On April 4, 2019, the Court issued a Sua Sponte Order Dismissing Complaint Pursuant to
Federal Rule of Civil Procedure 8. (“Order,” ECF No. 39.) The Order dismissed the Complaint
with leave to amend and ordered Plaintiff Roderick Washington (“Plaintiff”) to, no later than May 6,
2019, either: (1) file a First Amended Complaint that complies with Rule 8, or (2) advise the Court
that Plaintiff does not intend to file a First Amended Complaint. (Id. at 3.) The Court explicitly
cautioned Plaintiff that “[f]ailure to comply with this order will result in a recommendation that this
action be dismissed for failure to prosecute and/or failure to comply with court orders pursuant to
Federal Rule of Civil Procedure 41(b).” (Id.)

        To date, Plaintiff has filed neither a First Amended Complaint nor a Notice of Dismissal of
the action. (A Notice of Dismissal form is attached to this order.) Plaintiff is ORDERED TO
SHOW CAUSE by July 11, 2019 why the Court should not recommend that the case be dismissed
for want of prosecution. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a First
Amended Complaint or a Notice of Dismissal on or before that date, this Order to Show Cause will
be discharged, and no additional action need be taken.

       Failure to comply with this order will result in a recommendation that this action be
dismissed for failure to prosecute and/or failure to comply with court orders pursuant to
Federal Rule of Civil Procedure 41(b).

It is so ordered.



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:18-cv-06518-CBM (MAA)                                   Date: June 11, 2019
Title      Roderick Washington v. Karen Cornstock et al.


Attachment
Notice of Dismissal (CV-09)




                                                                    Time in Court:        0:00
                                                              Initials of Preparer:       CSI


CV-90 (03/15)                       Civil Minutes – General                           Page 2 of 2
